Title: Fitzwhylsonn & Potter to Thomas Jefferson, 6 January 1817
From: Fitzwhylsonn & Potter
To: Jefferson, Thomas


          
            Sir
            Richmond Jan: 6, 1817.
          
          We were honored with your favor of the 29th Ultimo, by Mr Randolph, about thursday last, since which we have been making the most diligent enquiry for a copy of the sessions acts of 1794, but without success. The acts of the four sessions immediately
			 preceding the last, formerly ordered, we should not have been able to have procured had it not been for the polite and effectual exertions of Mr Linah Mimms of the Council of State, who interested himself in searching for them in the offices attached to the Executive department. These acts are nearly bound and will be ready to be forwarded, by the return of Mr Randolph, or by some other early opportunity. We are Sorry to say, sir, that no information has been received relative to the bundle of Edinburg Reviews.
          In the title pages of the different sets of Josephus no mention is made of the ordinal rank of the respective editions, except as to the date when the work was printed. The last we have seen is the New York Edition of 1715 1815. But which of the European editions it is copied from we are unable to say. Should it be desirable we shall take great pleasure in procuring and forwarding it to you.
          
            We are sir Your respectful, humble Servants
            Fitzwhylsonn & Potter
          
        